UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 26, 2017 TWINLAB CONSOLIDATED HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 001-55181 46-3951742 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 4800 T-Rex Avenue, Suite 305, Boca Raton, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (561) 443-5301 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐
